ALLOWANCE
	This action is in response to the Response to Election/Restriction filed 10/1/2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species V, Figures 13-17 and 19-20 (corresponding to claims 1-20) in the reply filed on 10/1/2021is acknowledged.  The traversal is on the ground(s) that Species VI (Figure 18) is part of Species V.  This argument has been fully considered and is persuasive. Thus, Figure 18 will be considered to be part of elected Species V. For clarity, Species V, Figures 13-20 will be examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjustment mechanism” in claims 1 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to a plunger that may be spring-biased and coupled to middle member, and a plurality of adjustment holes formed in outer member, wherein the plunger may be spring-biased to extend through a respective one of the plurality of adjustment holes when plunger is not depressed; spring-biased mechanisms, friction-lock mechanisms, cam mechanisms, and the like.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “traction mechanism” in claims 1 and 14.
 features of the inner member, such as a catch and cleat respectively configured for securing the external portion of the traction cord and maintaining tension therein to apply traction to the patient's limb; or the traction cord, with the external portion of the traction cord extending from an opening of the inner member within proximal end region of traction splint.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “anti-rotation feature” in claim 6.
 one or more elongated recesses engaged with one another and configured to prevent respective rotation of the respective elongate members, including a first elongated recess formed in the inner member, a second elongated recess formed in the middle member, and/or a third elongated recess formed in the outer member.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a traction splint configured to apply traction to a patient’s limb wherein the inner member comprises a longitudinal cord groove formed in an outer surface of the inner member, wherein the longitudinal cord groove extends longitudinally along the inner member, and wherein an inner hollow of the inner member is connected to the longitudinal cord groove via a through-hole that extends through the inner member; and wherein the longitudinal cord groove of the inner member is configured to receive a first internal portion of the traction cord, wherein the first internal portion is positioned interior to the middle member, wherein the longitudinal cord groove and the inner hollow define a cord path for the traction cord, wherein the inner hollow is configured to receive a second internal portion of the traction cord, wherein the traction mechanism is further configured to selectively allow movement of the inner member with respect to the middle member via movement of the traction cord along the cord path, in combination with the other elements (or steps) in the claims.  
In regards to claim 1, the prior art of record does not teach a traction splint configured to apply traction to a patient’s limb wherein the inner member comprises a longitudinal cord groove formed in an outer surface of the inner member, wherein the longitudinal cord groove extends longitudinally along the inner member, and wherein an inner hollow of the inner member is connected to the longitudinal cord groove via a through-hole that extends through the inner member; and wherein the longitudinal cord groove of the inner member is configured to receive a first internal portion of the traction cord, wherein the first internal portion is positioned interior to the middle member, 
In regards to claim 14, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a traction splint configured to apply traction to a patient’s limb wherein the inner member comprises a catch extending through a wall of the inner member, wherein the catch is positioned within the proximal end region of the traction splint, wherein the catch tapers from a wide end, and wherein the wide end is adjacent the opening of the inner member, and a cleat; and wherein the catch is configured to receive the traction cord once the tension force is applied to the traction cord, and wherein the cleat is configured to secure the external portion of the traction cord and thereby prevent a reduction in tension of the traction cord while the traction cord is engaged with the cleat, in combination with the other elements (or steps) in the claims.  
In regards to claim 14, the prior art of record does not teach a traction splint configured to apply traction to a patient’s limb wherein the inner member comprises a catch extending through a wall of the inner member, wherein the catch is positioned within the proximal end region of the traction splint, wherein the catch tapers from a wide end, and wherein the wide end is adjacent the opening of the inner member, and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/22/2022